Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant points out that Chemel (U.S. 2010/25993 A1) discloses a lighting fixture 1704 with rotatable LED light bars 1702 and a processor that obtains identifying information about each LED light bar stored in a form accessible by a user (paragraph 0060). Chemel concerns a processor that retrieves identifying information about each LED light bar (cf. LED row) in its lighting fixture (cf. LED lamp). However, Chemel does not relate to or anticipate a detecting device that "detect[s] the position and the orientation in space of the [LED] lamp," as claimed. 
The applicant also recites that Chemel also does not disclose a microprocessor that "selectively control[s] the switching on of one or more LED rows (4) as a function of [a] piece of information received from [a] detecting device (17)." Rather, Chemel merely discloses that its identifying information is stored in a form accessible by a user. But storing identifying information about a light bar does concern or relate to a microprocessor "predisposed for selectively controlling the switching on of one or more LED rows (4) as a function of [a] piece of information received from [a] detecting device (17)," as claimed. Indeed, Chemel is entirely silent regarding selectively switching one or more of its LED light bars on, let alone switching its light bars based on "information received from [a] detecting device," as claimed. 
Accordingly, claim 1 is in condition for allowance over the prior of record. Claims 2-11 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875